--------------------------------------------------------------------------------

Exhibit 10.1


In Canada, unless permitted under securities legislation, the holder of this
security must not trade the security before the date that is 4 months and a day
after the later of (i) April 6, 2011, and (ii) the date the issuer became a
reporting issuer in any province or territory.

 

These securities and the securities issuable upon the conversion or exercise
thereof have not been registered under the United States Securities Act of 1933,
as amended (the “1933 Act”) and may not be offered or sold except pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from the registration requirements of the 1933 Act, or outside the United States
in accordance with Regulation S under the 1933 Act.

 

CONVERTIBLE GRID PROMISSORY NOTE

USD$500,000.00

DATE: APRIL 6, 2011

1.                  Promise to Pay

FOR VALUE RECEIVED American Lithium Minerals, Inc. (together with its
successors, the “Borrower”) unconditionally promises to pay to 2245393 Ontario
Inc. (the “Lender”), its successors (including any successor by reason of
amalgamation) and assigns, or to its order in lawful money of the United States
of America, the amount of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (the
“Principal Amount”) together with interest on the Principal Amount outstanding
from time to time under this promissory note (this “Note”), all as recorded by
the Lender on the grid attached hereto as Schedule 1 and, if applicable, on any
grids attached hereto as subsequently numbered Schedules (collectively, the
“Grid”). The Principal Amount outstanding together with accrued and unpaid
interest shall be due and be paid on August 31, 2015 (the “Maturity Date”).
Capitalized terms used but not defined herein have the meanings given in the
investment agreement between the Borrower and the Lender dated the date of this
Note (the “Investment Agreement”). 

2.                  Interest 

The Principal Amount outstanding at any time and from time to time shall bear
interest from and including the date hereof to but excluding the Maturity Date
at the rate of 4% per annum (calculated on the basis of a year of 365 days).
Such interest shall be calculated and accrue daily and shall be payable (without
compounding) each and every six months in arrears, with the first payment of
interest due and payable on August 31, 2011.

Following the occurrence of an Event of Default, the Principal Amount
outstanding at any time and from time to time and any accrued but unpaid
interest shall bear interest at the rate equal to 12% per annum (calculated on
the basis of a year of 365 days).  Such interest shall accrue daily and shall be
payable on demand.

3.                  Criminal Rate of Interest

In no event shall the aggregate “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada), payable to the Lender
under this Note exceed the effective annual rate of interest lawfully permitted
under the Criminal Code Section.  Further, if any payment, collection or demand
pursuant to this Note in respect of such “interest” is determined to be contrary
to the provisions of the Criminal Code Section, such payment, collection, or
demand shall be deemed to have been made by mutual mistake of the Lender and the
Borrower and such “interest” shall be deemed to have been adjusted with
retroactive effect to

  

--------------------------------------------------------------------------------

 

– 2 –


the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in the receipt by the Lender of interest at a
rate not in contravention of the Criminal Code Section.

4.                  Interest Act (Canada)

Each interest rate which is calculated under this Note on any basis other than a
full calendar year (the “deemed interest period”) is, for the purposes of the
Interest Act (Canada), equivalent to a yearly rate calculated by dividing such
interest rate by the actual number of days in the deemed interest period, then
multiplying such result by the actual number of days in the calendar year (365
or 366).

5.                  Prepayment 

The Borrower shall be entitled to prepay all or any portion of the Principal
Amount outstanding, provided that the Borrower has first provided at least 30
days’ prior written notice to the Holder (as defined below). For greater
certainty, the Holder shall be entitled to elect to exercise the right of
conversion provided for in this Note during such 30-day notice period. Any
payments in respect of amounts due under this Note shall be applied first in
satisfaction of any accrued and unpaid interest, and then to the Principal
Amount outstanding.

6.                  Conversion 

The Lender may, at the Lender’s option,  at any time and from time to time prior
to the close of business of the Borrower on the fifth business day prior to the
Maturity Date, elect to convert, in whole or in part, the Principal Amount
outstanding and accrued but unpaid interest into common shares in the capital of
the Borrower (“Common Shares”). Each Common Share so issued will for these
purposes be valued based on a conversion price of US$0.27 per Common Share (the
“Conversion Price”). 

The Lender, or the current holder of this Note (the “Holder”), shall give a
minimum of five business days prior written notice (“Notice of Conversion”) to
the Borrower at its address for purposes of notice under Section 13 together
with the Conversion Form attached hereto as Schedule B exercising the right to
convert this Note in accordance with the provisions hereof. Thereupon the Holder
shall be entitled to be entered in the books of the Borrower as at the date of
conversion as the holder of the number of Common Shares into which this Note (or
the portion converted) is convertible in accordance with the provisions of this
Section and, as soon as practicable thereafter and upon surrender of this Note
to the Borrower, the Borrower shall deliver to the Holder a certificate or
certificates for such Common Shares.

If the Lender provides a Notice of Conversion to the Borrower with respect to
the conversion of a portion of the principal amount outstanding under this Note,
the Borrower shall issue to the Lender a new convertible promissory note, having
the same terms and conditions as this Note, representing the principal amount of
the Note not converted.

For the purposes of this Section, this Note shall be deemed to be surrendered
for conversion on the date (herein called “Conversion Date”) which is five
business days following the date on which Notice of Conversion is received by
the Borrower, provided that if this Note is surrendered for conversion on a day
on which the register of Common Shares is closed, the

  

--------------------------------------------------------------------------------

 

– 3 –


Holder shall become the holder of record of such Common Shares as at the date on
which such register is next re-opened.

The Borrower shall not be required to issue fractional Common Shares upon the
exercise of any conversion right. In lieu of fractional Common Shares, the
number of Common Shares issuable on conversion shall be rounded up or down, as
the case may be, to the nearest whole Common Share. For greater certainty, no
cash payments shall be made by the Borrower in lieu of issuing any fractional
interest in a Common Share.

The Borrower covenants that it will issue and deliver to the Lender certificates
evidencing such number of Common Shares as shall then be issuable upon the
conversion of this Note or such portion of it as is specified in the Notice of
Conversion.  The Borrower covenants that all Common Shares which shall be so
issuable shall be duly and validly issued as fully paid and non-assessable. The
Borrower acknowledges that such certificates may bear legends regarding
applicable restrictions on transfers of the Common Shares under applicable
Canadian and U.S. securities laws. The Borrower represents and warrants that a
sufficient number of Common Shares are authorized and have been reserved for
issuance to satisfy the Borrower’s obligations on conversion of the Note.

The Borrower shall not declare or pay dividends in respect of the Common Shares
following receipt by the Borrower of the Notice of Conversion, until after the
Conversion Date.

7.                  Anti-Dilution Protection

(a)                Definitions:  For the purposes of this Section 7, unless
there is something in the subject matter or context inconsistent therewith, the
words and terms defined below shall have the respective meanings specified
therefor in this Section 7:

(i)                 “Adjustment Period” means the period commencing on the date
of issue of the Note and ending at the Maturity Date;

(ii)               “Current Market Price” of the Common Shares at any date means
the price per share equal to the weighted average price at which the Common
Shares have traded on the Over-the-Counter Bulletin Board or such other stock
exchange or over-the-counter market as may be selected by the directors of the
Borrower for such purpose during the period of any twenty consecutive trading
days ending not more than five business days before such date; provided that the
weighted average price shall be determined by dividing the aggregate sale price
of all Common Shares sold on the said exchange or market, as the case may be,
during the said twenty consecutive trading days by the total number of Common
Shares so sold; and provided further that if the Common Shares are not then
listed on any stock exchange or traded in the over-the-counter market, then the
Current Market Price shall be determined by a firm of independent chartered
accountants selected by the directors of the Borrower;

(iii)             “director” means a director of the Borrower for the time being
and, unless otherwise specified herein, a reference to action “by the directors”
means action by the directors of the Borrower as a board or, whenever empowered,
action by the executive committee of such board; and

  

--------------------------------------------------------------------------------

 

– 4 –


(iv)             “trading  day” with respect to a stock exchange or
over-the-counter market means a day on which such stock exchange or market is
open for business.

(b)               Adjustments:  Subject to Section 7(5), the Conversion Price
shall be subject to adjustment from time to time in the events and in the manner
provided as follows:

(i)                 If at any time during the Adjustment Period the Borrower
shall:

(A)             fix a record date for the issue of, or issue, Common Shares to
the holders of all or substantially all of the outstanding Common Shares by way
of a stock dividend;

(B)              fix a record date for the distribution to, or make a
distribution to, the holders of all or substantially all of the outstanding
Common Shares payable in Common Shares or securities exchangeable for or
convertible into Common Shares;

(C)              subdivide the outstanding Common Shares into a greater number
of Common Shares; or

(D)             consolidate the outstanding Common Shares into a smaller number
of Common Shares,

(any of such events in subsections (i), (ii), (iii) and (iv) above being herein
called a “Common Share Reorganization”), the Conversion Price shall be adjusted
on the earlier of the record date on which holders of Common Shares are
determined for the purposes of the Common Share Reorganization and the effective
date of the Common Share Reorganization to the amount determined by multiplying
the Conversion Price in effect immediately prior to such record date or
effective date, as the case may be, by a fraction:

(1)               the numerator of which shall be the number of Common Shares
outstanding on such record date or effective date, as the case may be, before
giving effect to such Common Share Reorganization; and

(2)               the denominator of which shall be the number of Common Shares
which will be outstanding immediately after giving effect to such Common Share
Reorganization (including in the case of a distribution of securities
exchangeable for or convertible into Common Shares the number of Common Shares
that would have been outstanding had such securities been exchanged for or
converted into Common Shares on such date).

To the extent that any adjustment in the Conversion Price occurs pursuant to
this Section 7(b)(i) as a result of the fixing by the Borrower of a record date
for the distribution of securities exchangeable for or convertible into Common
Shares, the Conversion Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Conversion Price which would
then

  

--------------------------------------------------------------------------------

 

– 5 –


be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(ii)               If at any time during the Adjustment Period the Borrower
shall fix a record date for the issue or distribution to the holders of all or
substantially all of the outstanding Common Shares of rights, options or
warrants pursuant to which such holders are entitled, during a period expiring
not more than forty-five days after the record date for such issue (such period
being the “Rights Period”), to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share to the holder (or in the case of securities exchangeable for or
convertible into Common Shares, at an exchange or conversion price per share) at
the date of issue of such securities of less than the Current Market Price of
the Common Shares on such record date (any of such events being called a “Rights
Offering”), the Conversion Price shall be adjusted effective immediately after
the record date for such Rights Offering to the amount determined by multiplying
the Conversion Price in effect on such record date by a fraction:

(A)             the numerator of which shall be the aggregate of

(1)               the number of Common Shares outstanding on the record date for
the Rights Offering, and

(2)               the quotient determined by dividing

A.                either (a) the product of the number of Common Shares offered
during the Rights Period pursuant to the Rights Offering and the price at which
such Common Shares are offered, or, (b) the product of the exchange or
conversion price of the securities so offered and the number of Common Shares
for or into which the securities offered pursuant to the Rights Offering may be
exchanged or converted, as the case may be, by

B.                 the Current Market Price of the Common Shares as of the
record date for the Rights Offering; and

(B)              the denominator of which shall be the aggregate of the number
of Common Shares outstanding on such record date and the number of Common Shares
offered pursuant to the Rights Offering (including in the case of the issue or
distribution of securities exchangeable for or convertible into Common Shares
the number of Common Shares for or into which such securities may be exchanged
or converted).

If by the terms of the rights, options, or warrants referred to in this Section
7(b)(ii), there is more than one purchase, conversion or exchange price per
Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or

  

--------------------------------------------------------------------------------

 

– 6 –


exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be. 
Any Common Shares owned by or held for the account of the Borrower shall be
deemed not to be outstanding for the purpose of any such calculation.  To the
extent that any adjustment in the Conversion Price occurs pursuant to this
Section 7(b)(ii) as a result of the fixing by the Borrower of a record date for
the issue or distribution of rights, options or warrants referred to in this
Section 7(b)(ii), the Conversion Price shall be readjusted immediately after the
expiry of any relevant exchange, conversion or exercise right to the Conversion
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.

(iii)             If at any time during the Adjustment Period the Borrower shall
fix a record date for the issue or distribution to the holders of all or
substantially all of the outstanding Common Shares of:

(A)             shares of the Borrower of any class other than Common Shares;

(B)              rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares (other than
rights, options or warrants pursuant to which holders of Common Shares are
entitled, during a period expiring not more than forty-five days after the
record date for such issue, to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share (or in the case of securities exchangeable for or convertible into Common
Shares at an exchange or conversion price per share) at the date of issue of
such securities to the holder of at least the Current Market Price of the Common
Shares on such record date);

(C)              evidences of indebtedness of the Borrower; or

(D)             any property or assets of the Borrower;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a “Special Distribution”), the Conversion Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Conversion Price in effect on the record
date for the Special Distribution by a fraction:

(1)               the numerator of which shall be the difference between

A.                the product of the number of Common Shares outstanding on such
record date and the Current Market Price of the Common Shares on such record
date, and

  

--------------------------------------------------------------------------------

 

– 7 –


B.                 the fair value, as determined in good faith by the directors
of the Borrower, to the holders of Common Shares of the shares, rights, options,
warrants, evidences of indebtedness or property or assets to be issued or
distributed in the Special Distribution, and

(2)               the denominator of which shall be the product obtained by
multiplying the number of Common Shares outstanding on such record date by the
Current Market Price of the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Borrower shall be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Conversion Price occurs pursuant to this Section
7(b)(iii) as a result of the fixing by the Borrower of a record date for the
issue or distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares referred to in
this Section 7(b)(iii), the Conversion Price shall be readjusted immediately
after the expiry of any relevant exercise, exchange or conversion right to the
amount which would then be in effect based upon the number of Common Shares
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.

(iv)             If at any time during the Adjustment Period there shall occur:

(A)             a reclassification or redesignation of the Common Shares, any
change of the Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

(B)              a consolidation, amalgamation, arrangement or merger of the
Borrower with or into another body corporate which results in a reclassification
or redesignation of the Common Shares or a change of the Common Shares into
other shares or securities;

(C)              the transfer of the undertaking or assets of the Borrower as an
entirety or substantially as an entirety to another Company or entity;

(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon conversion
of the Note, in lieu of the number of Common Shares to which the Holder was
theretofor entitled upon the conversion of the Note, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Holder would have been entitled to receive as a result
of the Capital Reorganization if, on the effective date thereof, the Holder had
been the registered holder of the number of Common Shares which the Holder was
theretofore entitled to

  

--------------------------------------------------------------------------------

 

– 8 –


purchase or receive upon the conversion of the Note.  If necessary, as a result
of any such Capital Reorganization, appropriate adjustments shall be made in the
application of the provisions of this Note with respect to the rights and
interests thereafter of the Holder to the end that the provisions shall
thereafter correspondingly be made applicable as nearly as may reasonably be
possible in relation to any shares or other securities or property thereafter
deliverable upon the conversion of the Note.

(v)               If at any time during the Adjustment Period any adjustment or
readjustment in the Conversion Price shall occur pursuant to the provisions of
Sections 7(b)(i), (ii), or (iii) of this Note, then the number of Common Shares
purchasable upon the subsequent conversion of the Note shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Common
Shares issuable on conversion of the Note immediately prior to such adjustment
or readjustment by a fraction which shall be the reciprocal of the fraction used
in the adjustment or readjustment of the Conversion Price.

(c)                Rules:  Subject to Section 7(d), the following rules and
procedures shall be applicable to adjustments made pursuant to this Section 7:

(i)                 Subject to the following sections of this Section 7(c), any
adjustment made pursuant to Section 7 shall be made successively whenever an
event referred to therein shall occur.

(ii)               No adjustment in the Conversion Price shall be required
unless such adjustment would result in a change of at least one per cent in the
then Conversion Price; provided, however, that any adjustments which except for
the provision of this subsection (ii) would otherwise have been required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  Notwithstanding any other provision of Section 7, no adjustment of
the Conversion Price shall be made which would result in an increase in the
Conversion Price (except in respect of a consolidation of the outstanding Common
Shares).

(iii)             If at any time during the Adjustment Period the Borrower shall
take any action affecting the Common Shares, other than an action or event
described in Section 7, which in the opinion of the directors would have a
material adverse effect upon the rights of the Holder, the Conversion Price
shall, subject to any necessary regulatory approval, be adjusted in such manner
and at such time as the directors may determine to be equitable in the
circumstances, provided that no such action shall be taken unless and until the
Holder has been provided with notice of such proposed action and the
consequences thereof.

(iv)             If the Borrower sets a record date to determine holders of
Common Shares for the purpose of entitling such holders to receive any dividend
or distribution or any subscription or purchase rights and shall thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Conversion Price shall be required by reason of the setting of such record
date.

  

--------------------------------------------------------------------------------

 

– 9 –


(v)               No adjustment in the Conversion Price shall be made in respect
of any event described in Section 7 if the Holder is entitled to participate in
such event on the same terms mutatis mutandis as if the Holder had converted the
Note prior to or on the record date or effective date, as the case may be, of
such event. Any such participation by the Holder is subject to regulatory
approval.

(vi)             In any case in which this Note shall require that an adjustment
shall become effective immediately after a record date for an event referred to
in Section 7 hereof, the Borrower may defer, until the occurrence of such event:

(A)             issuing to the Holder, to the extent that the Note is converted
after such record date and before the occurrence of such event, the additional
Common Shares issuable upon such exercise by reason of the adjustment required
by such event; and

(B)              delivering to the Holder any distribution declared with respect
to such additional Common Shares after such record date and before such event;

provided, however, that the Borrower shall deliver to the Holder an appropriate
instrument evidencing the right of the Holder upon the occurrence of the event
requiring the adjustment, to an adjustment in the Conversion Price or the number
of Common Shares purchasable upon the conversion of the Note and to such
distribution declared with respect to any such additional Common Shares issuable
on the conversion of the Note.

(d)               Notice:  Subject to Section 7(e), at least 21 days prior to
the earlier of the record date or effective date of any event which requires or
might require an adjustment in any of the rights of the Holder under this Note,
including the Conversion Price, the Borrower shall deliver to the Holder a
certificate of the Borrower specifying the particulars of such event and, if
determinable, the required adjustment and the calculation of such adjustment. 
In case any adjustment for which a notice in this Section 7(d) has been given is
not then determinable, the Borrower shall promptly after such adjustment is
determinable deliver to the Holder a certificate providing the calculation of
such adjustment.  The Borrower hereby covenants and agrees that the register of
transfers and share transfer books for the Common Shares will be open, and that
the Borrower will not take any action which might deprive the Holder of the
opportunity of exercising the rights of conversion contained in this Note,
during such 21 day period.

(e)                Board Discretion: Notwithstanding any of the foregoing
provisions of this Section 7, the board of directors of the Borrower may,
subject to any required regulatory approval, vary the procedures described in
this Section 7 if it determines in good faith having regard to the intentions
underlying these provisions that such procedures would yield an unintended
result, provided that such varied procedures are not prejudicial to the
interests of the Holder, and the Holder is provided with notice of such proposed
variation and the consequences thereof.

8.                  Covenants 

  

--------------------------------------------------------------------------------

 

– 10 –


(a)        Corporate Existence. The Borrower shall do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence. The Borrower shall cause each of its subsidiaries to preserve and
keep in full force and effect its corporate, partnership or other existence, in
each case, except as would not otherwise have a material adverse effect on the
business, assets, operations, condition, financial or otherwise, of the Borrower
and its subsidiaries, taken as a whole.

(b)        Ranking.  The Borrower shall not permit any of its subsidiaries to
guarantee or otherwise be liable for, directly or indirectly, any indebtedness
for borrowed money unless such subsidiary shall provide a guarantee of the
obligations of the Borrower hereunder. The Borrower shall not and shall not
permit any of its subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any lien that secures obligations under any indebtedness for
borrowed money (including any guarantee in respect thereof) unless the
obligations of the Borrower hereunder (and the obligations of any subsidiary
under any guarantee provided in connection herewith) rank in subordination to
this Note.

(c)        Fundamental Changes. The Borrower shall not, and shall not permit any
of its subsidiaries to, enter into any transaction whereby all or substantially
all of the assets of the Borrower and its subsidiaries (determined on a
consolidated basis) would become the property of any other person (whether by
way of reorganization, merger, amalgamation, arrangement, consolidation,
transfer, sale or otherwise).

9.                  Events of Default

All amounts due under this Note shall immediately become due and payable without
any notice, presentation, demand, protest or other action or notice to the
Borrower if any one or more of the following events of default (an “Event of
Default”) has occurred and is continuing:

(a)                the Borrower fails to make payment when due of the Principal
Amount outstanding or of any accrued interest when due;

(b)               any representation and warranty of the Borrower in the
Investment Agreement or any Collateral Document shall be inaccurate in any
material respect when made or deemed to be made;

(c)                any Collateral Document after delivery thereof shall for any
reason (other than pursuant to, and in accordance with, the terms thereof) cease
to create a valid and perfected first priority lien on and security interest in
the collateral purported to be covered thereby;

(d)               the Borrower shall default in the payment of any principal of
or interest on any indebtedness (whether at stated maturity or at mandatory or
optional prepayment or otherwise) and such default shall continue beyond any
applicable grace period set forth in the agreements or instruments evidencing or
relating to such indebtedness, or any default or event of default shall occur
under any agreement or instrument evidencing or relating to any indebtedness if
the effect thereof is to accelerate the maturity thereof, or to permit the
holder or holders of such indebtedness, to accelerate the maturity thereof, or
to require the mandatory prepayment or redemption thereof;

  

--------------------------------------------------------------------------------

 

– 11 –


(e)                the Borrower shall fail to perform, observe or comply with,
in any material respect, any of its covenants herein, in the Investment
Agreement or in the Collateral Documents (other than as provided in clauses (a),
(c) and (d) above;

(f)                the Borrower (i) becomes insolvent or generally not able to
pay its debts as they become due, (ii) admits in writing its inability to pay
its debts generally or makes a general assignment for the benefit of creditors,
(iii) institutes or has instituted against it any proceeding seeking (x) to
adjudicate it a bankrupt or insolvent, (y) liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving its creditors, or (z) the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its properties and assets, and in the case of
any such proceeding or order instituted against it (but not instituted by it),
either the proceeding remains undismissed or unstayed for a period of 45 days,
or any of the actions sought in such proceeding (including the entry of an order
for relief against it or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its assets) occurs,
or (iv) takes any corporate action to authorize any of the above actions.

10.              Grid Notations

The undersigned agrees that the entries by the Lender on the Grid of advances
and payments shall be prima facie proof of the matters so recorded. The failure
to record any amount on the Grid, however, shall not limit the obligation of the
Borrower to repay the principal amount of the advances under this Note together
with any and all interest accruing thereon or limit the right of the Lender to
recover any amount due and payable hereunder.

11.              Application of Payments

Any payments in respect of amounts due under this Note shall be applied first in
satisfaction of any accrued and unpaid interest, and then to the Principal
Amount outstanding.

12.              Waiver by the Borrower

The Borrower waives demand, presentment for payment, notice of non-payment,
notice of dishonour, notice of acceleration, and notice of protest of this Note.

13.              No Waiver by the Lender

Neither the extension of time for making any payment which is due and payable
under this Note at any time or times, nor the failure, delay, or omission of the
Lender to exercise or enforce any of its rights or remedies under this Note,
shall constitute a waiver by the Lender of its right to enforce any such rights
and remedies subsequently.  The single or partial exercise of any such right or
remedy shall not preclude the Lender’s further exercise of such right or remedy
or any other right or remedy.

  

--------------------------------------------------------------------------------

 

– 12 –


14.              Transfer 

This Note, including all rights and obligations associated hereunder, shall be
transferable at the Holder’s option, in whole or in part, subject to applicable
securities law; provided that the Borrower shall not be liable for any
additional costs that may be associated or incurred in connection with the
transfer, including without limitation any withholding taxes.

Not later than 5 business days after notice to the Borrower from the Holder of
its intention to make such transfer or exchange is received by the Borrower and
without expense to the Holder, except for any transfer or similar tax which may
be imposed on the transfer or exchange, the Borrower shall issue in exchange
therefor another note or notes for the same aggregate principal amount as the
unpaid principal amount of this Note so surrendered, having the same maturity
and rate of interest, containing the same provisions and subject to the same
terms and conditions as this Note so surrendered. If the Holder proposes to
transfer this Note in part, the Borrower shall issue a note or notes for the
aggregate principal amount to be transferred, on the same basis noted in the
preceding sentence, and issue a replacement note for the part not transferred to
the Holder. Each new Note shall be made payable to such person or persons, or
transferees, as the holder of such surrendered Note may designate, and such
transfer or exchange shall be made in such a manner that no gain or loss of
principal or interest shall result therefrom. The Borrower may elect not to
permit a transfer of this Note if it has not obtained reasonable assurances that
such transfer is exempt from the prospectus and registration requirements under
applicable securities law.

15.              Notices 

Any notice or other communication that is required or permitted to be given
pursuant to this Note shall be in writing and will be validly given if delivered
in person (including by courier service) or transmitted by electronic delivery
as follows:

if to the Lender:

2245393 Ontario Inc.
c/o Osler, Hoskin & Harcourt LLP
Suite 6100, 1 First Canadian Place
Toronto, ON  M5X 1B8

Attention:         Emmanuel Pressman
Fax:                 (416) 862-6666
E‑mail:            epressman@osler.com 

if to the Borrower:

American Lithium Minerals, Inc.
2850 W. Horizon Ridge Parkway, Suite 200
Henderson, NV  89052

 

Attention:         Hugh Aird
Fax:                 (702) 430-4507
E‑mail:            haird@americanlithium.com 

 

Any such notice or other communication will be deemed to have been given and
received on the day on which it was delivered or transmitted by electronic
delivery (or, if such day is not a Business Day, on the next following Business
Day). Any party may at any time change its

  

--------------------------------------------------------------------------------

 

– 13 –


address for service from time to time by giving notice to the other parties in
accordance with this Section.  For the purposes of this Note, “Business Day”
means any day, other than a Saturday or Sunday, on which banks in Toronto,
Ontario are open for commercial banking business during normal banking hours.

16.              Governing Law and Successors

This Note is made under and shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable in the Province of Ontario, and shall enure to the benefit of the
Lender and its successors (including any successor by reason of amalgamation)
and assigns, and shall be binding on the Borrower and its successors (including
any successor by reason of amalgamation) and permitted assigns.

[Signature Page Follows]

  

--------------------------------------------------------------------------------

 

  

 

 

AMERICAN LITHIUM MINERALS, INC., as Borrower

By:

 

 

Name:

 

Title:

By:

 

 

Name:

 

Title:

 

Acknowledged and agreed this _____ day of April, 2011.

 

 

2245393 ONTARIO INC., as Lender

By:

 

 

Name:

 

Title:

By:

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------

 

  

SCHEDULE NO. 1 TO THE CONVERTIBLE GRID PROMISSORY NOTE OF AMERICAL LITHIUM
MINERALS, INC. TO 2245393 ONTARIO INC.

DATED April 6, 2011

ADVANCES AND PAYMENT

DATE

AMOUNT ADVANCED

AMOUNT PAID

TOTAL PRINCIPAL OUTSTANDING

04/06/2011

US$350,000

-

US$350,000

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

Assignment FORM

 

TO:                 American Lithium Minerals, Inc. (the “Borrower”)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following person all rights of the undersigned pursuant to the convertible grid
promissory note issued by the Borrower dated April 6, 2011.


Name of Assignee:                                                       


Address:                                                                      

                                                                                   

                                                                                   

and the undersigned hereby irrevocably constitutes and appoints such assignee to
be the lawful attorney of the undersigned to transfer such rights to the Note on
the books of the Borrower, with full power of substitution.

The undersigned hereby certifies that the transfer of these securities is not
being made in any public offering and: (a) that the transferee is an “accredited
investor”, as such term is defined in Rule 501(a) of the United States
Securities Act of 1933, as amended, and (b) that such transferee is an
“accredited investor” as such term is defined in National Instrument 45-106 –
Prospectus and Registration Exemptions of the Canadian Securities Administrators
and specifically represents and warrants that one or more of the categories set
out in such National Instrument correctly, and in all respects, describes the
transferee.

Date:  _________________

                                                                                                                                                               

                                                                                      
Name:

                                                                                      
Title (if applicable):

                                                                                      
Address:

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

CONVERSION FORM

 

TO:                 American Lithium Minerals, Inc. (the “Borrower”)

The undersigned hereby irrevocably elects to convert into common shares of the
Borrower as defined in and in accordance with the terms of said Note (check
one):

[   ]

all of the Principal Amount outstanding, together with any accrued but unpaid
interest; or

[   ]

all accrued but unpaid interest, together with US$                           
principal amount of the Note. The Borrower shall issue and deliver to the
undersigned a note representing the balance of the principal amount as promptly
as practicable.

 

                        DATED at __________________ this _____ day of
_____________, ______.

 

 

Per:     
                                                                         

            Address:  

--------------------------------------------------------------------------------